IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HOLTEC INTERNATIONAL and

 

)
HOLTEC MANUFACTURING DIVISION, _ )
_INC., , ) Civil Action No. 17-397
) Magistrate Judge Maureen P. Kelly
Plaintiffs, )
) Re: ECF No. 70
Vv. ) ,
. )
PANDJIRIS, INC., ARC MACHINES, )
INC., and JOHN DOES 1-10, ‘) ,
)
Defendants. )
MEMORANDUM ORDER

Presently before the Court is “Plaintiff's Motion to Lift Stay as to Plaintiffs’ Claims
Against Defendant, ARC Machines, Inc.,” (“AMI”), filed on behalf of Plaintiff Holtec
International and Holtec Manufactuing Division, Inc., (collectively, “Holtec”). ECF No. 70. On
November 3, 2017, the Court stayed this action pending resolution of an arbitration of Holtecs’
claims against Pandjiris, Inc., in accordance with the terms of the purchase agreement for the
equipment giving rise to Holtecs’ claims. ECF No. 68. Arbitration is now complete, and Holtec
seeks to lift the stay as to its remaining claims against AML.

AMI opposes the motion to lift the stay on the basis of collateral estoppel, and argues that
the final arbitration award resolved all claims regarding breach of contract and express or implied

warranties arising out of allegedly defective materials or workmanship in the subject equipment.!

 

‘In general, collateral estoppel applies under Pennsylvania law if:

(1) The issue decided in the prior case is identical to the one presented in the later action;

(2) There was a final adjudication on the merits;

(3) The party against whom the plea is asserted was a party or in privity with a party in the prior case;

(4) The party against whom the doctrine is asserted had a full and fair opportunity to litigate the issue in the
prior proceeding; and
ECF Nos. 72 and 81. Holtec responds that the arbitration award is not so broad and that.it was
precluded from obtaining or presenting certain evidence because AMI was not a party to the
~ proceeding. ECF Nos. 75 and 78.

As indicated in this Court’s Order dated November 3, 2017, claims against AMI were
stayed pending the conclusion of the arbitration. “Thereafter, Holtec or AMI may move to lift the
stay ... AMI’s [then pending] Motion to Dismiss based on Federal Rule of Civil Procedure
12(b)(6) is denied without prejudice to refile after the arbitration between Holtec and Pandj iris is
concluded and the stay lifted.” ECF No. 68 at 10. The pending motion is in accordance with this
Court’s Order. Further, issues regarding the application of collateral estoppel may be determined
in a Motion to Dismiss if, and only if, the grounds appear on the face of the complaint. If not, the
issue is appropriately resolved through summary judgment. See, e.g., Hause v. City of Sunbury,
- No. 17-2234, 2019 WL 1493178 *5 (M.D. Pa. Mar. 31, 2019) (citing Brody v. Hankin, 145 F,
App’x 768 (ed Cir. 2005) (district court exceeded its mandate when it relied on facts from
documents related to an arbitration proceeding in granting a motion to dismiss). The present
. | motion fails to appropriately address these procedural issues, taking into account Holtecs’ assertion
that discovery regarding its claims against AMI was deemed outside the scope of the Pandjiris
arbitration and thus issues were not fairly and fully litigated. ECF No. 78.

Accordingly, this 12" day of September, 2019, IT IS HEREBY ORDERED that Plaintiffs’
Motion to Lift the Stay as to Plaintiffs’ Claims Against Defendant, ARC Machines, Inc., ECF No.

70, is GRANTED.

 

(5) The determination in the prior proceeding was essential to the judgment.

Metro. Edison Co. v. Pennsylvania Pub. Util. Comm'n, 767 F 3d 335, 351 (3d Cir.2014) (citing Office of
Disciplinary Counsel v. Kiesewetter, 585 Pa. 477, 889 A.2d 47, 50-51 (2005)). .

2
IT IS FURTHER ORDERED that Defendant ARC Machines, Inc. shall file a response to

Plaintiff's Complaint on or before September 30, 2019.

BY THE COURT:

    

 

MAUREEN P. KELLY” X
UNITED STATES MAGISTRATE JUDGE

ce: All counsel of record via CM/ECF
